Exhibit 10.1

HALO GROUP, INC.


2007 STOCK PLAN


 
1.   Purposes of the Plan.  The purposes of this Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to Employees, Directors and Consultants and to
promote the success of the Company’s business.  Options granted under the Plan
may be Incentive Stock Options or Nonstatutory Stock Options, as determined by
the Administrator at the time of grant.  Stock Purchase Rights may also be
granted under the Plan.
 
2.   Definitions.  As used herein, the following definitions shall apply:
 
(a)   “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.
 
(b)   “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Options or Stock Purchase Rights are granted under the Plan.
 
(c)   “Board” means the Company’s Board of Directors.
 
(d)   “Change in Control” means the occurrence of any of the following events:
 
(i)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities, except that any change in the
beneficial ownership of the securities of the Company as a result of a
transaction undertaken primarily for capital-raising purposes and that is
approved by the Board, shall not be deemed to be a Change in Control; or
 
(ii)   The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
 
(iii)   The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.


 
 Halo Group, inc.
2007 Stock Plan
 Page 1

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing definition, in the event an Option or Stock
Purchase Right issued under the Plan is subject to Section 409A of the Code,
then, in lieu of the foregoing definition and to the extent necessary to comply
with the requirements of Section 409A of the Code, the definition of “Change in
Control” for purposes of such Option or Stock Purchase Right shall be the
definition provided for under Section 409A of the Code and the regulations or
other guidance issued thereunder.
 
(e)   “Code” means the Internal Revenue Code of 1986, as amended.
 
(f)   “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(g)   “Common Stock” means the Company’s common stock, par value $.001.
 
(h)   “Company” means Halo Group, Inc., a Texas corporation.
 
(i)   “Consultant” means any person, other than an Employee, who is engaged by
the Company or any Parent or Subsidiary to render consulting or advisory
services to such entity.
 
(j)   “Director” means a member of the Board.
 
(k)   “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.  Notwithstanding the foregoing, in the event an Option or
Stock Purchase Right issued under the Plan is subject to Section 409A of the
Code, then, in lieu of the foregoing definition and to the extent necessary to
comply with the requirements of Section 409A of the Code, the definition of
“Disability” for purposes of such Option or Stock Purchase Right shall be the
definition of “disability” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.
 
(l)   “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  Neither service as a
Director or Consultant nor payment of a director’s fee or consulting fee by the
Company shall be sufficient to constitute “employment” by the Company.
 
(m)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n)   “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)   If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
 
 Halo Group, inc.
2007 Stock Plan
 Page 2

--------------------------------------------------------------------------------

 
 
(ii)   If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination; or
 
(iii)   In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator
using a reasonable valuation method in accordance with the requirements of
Section 409A of the Code and the regulations or other guidance issued
thereunder.
 
(o)   “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 
(p)   “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(q)   “Option” means a stock option granted pursuant to the Plan.
 
(r)   “Option Agreement” means a written or electronic agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant.  The Option Agreement is subject to the terms and conditions of
the Plan.
 
(s)   “Option Exchange Program” means a program whereby outstanding Options are
exchanged for Options with a lower exercise price.
 
(t)   “Optioned Stock” means the Common Stock subject to an Option or a Stock
Purchase Right.
 
(u)   “Optionee” means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.
 
(v)   “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(w)   “Participant” means an Employee, Consultant or Director of the Company or
a Subsidiary to whom an Option or Stock Purchase Right is granted under this
Plan.
 
(x)   “Plan” means this Halo Group, Inc. 2007 Stock Plan.
 
(y)   “Restricted Stock” means Shares issued pursuant to a Stock Purchase Right
or Shares of restricted stock issued pursuant to an Option.
 
(z)   “Restricted Stock Purchase Agreement” means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
Shares purchased under a Stock Purchase Right.  The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the notice of
grant.
 
(aa)   “Rule 701” shall mean Rule 701 of the Securities Act.
 
 Halo Group, inc.
2007 Stock Plan
 Page 3

--------------------------------------------------------------------------------

 
 
(bb)   “Securities Act” means the Securities Act of 1933, as amended.
 
(cc)   “Service Provider” means an Employee, Director or Consultant.
 
(dd)   “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 below.
 
(ee)   “Stock Purchase Right” means a right to purchase Common Stock pursuant to
Section 11 below.
 
(ff)   “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
(gg)   “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, any Parent,
or any Subsidiary.
 
3.   Stock Subject to the Plan.  Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be subject to Options or
Stock Purchase Rights and sold under the Plan is 1,500,000 Shares, of which the
maximum number of Shares that may be delivered pursuant to Incentive Stock
Options is 1,500,000.  The Shares may be authorized but unissued, or reacquired
Common Stock.
 
If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, the unpurchased Shares that were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated).  However, Shares that have actually been issued under the Plan,
upon exercise of either an Option or Stock Purchase Right, shall not be returned
to the Plan and shall not become available for future distribution under the
Plan, except that if unvested Shares of Restricted Stock are repurchased by the
Company at their original purchase price, such Shares shall become available for
future grant under the Plan.  Notwithstanding any provisions of the Plan to the
contrary, only Shares forfeited back to the Company, Shares canceled on account
of termination, expiration or lapse of an Option, Shares surrendered in payment
of the exercise price of an Option or Shares withheld for payment of applicable
employment taxes and/or withholding obligations resulting from the exercise of
an Option shall again be available for grant of Incentive Stock Options under
the Plan, but shall not increase the maximum  number of shares described above
as the maximum number of Shares that may be delivered pursuant to Incentive
Stock Options.
 
4.   Administration of the Plan.
 
(a)   Administrator.  The Plan shall be administered by the Board or a Committee
appointed by the Board, which Committee shall be constituted to comply with
Applicable Laws.
 
(b)   Powers of the Administrator.  Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:
 
Halo Group, inc.
2007 Stock Plan
 Page 4

--------------------------------------------------------------------------------

 
 
(i)      to determine the Fair Market Value;
 
(ii)   to select the Service Providers to whom Options and Stock Purchase Rights
may from time to time be granted hereunder;
 
(iii)   to determine the number of Shares to be covered by each such award
granted hereunder;
 
(iv)   to approve forms of agreement for use under the Plan;
 
(v)   to determine the terms and conditions of any Option or Stock Purchase
Right granted hereunder.  Such terms and conditions include, but are not limited
to, the exercise price, the time or times when Options or Stock Purchase Rights
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or Stock Purchase Right or the Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;
 
(vi)   to initiate an Option Exchange Program;
 
(vii)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
(viii)   to allow Optionees to satisfy withholding tax obligations by electing
to have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the minimum amount required to be withheld.  The Fair Market Value of
the Shares to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined.  All elections by Optionees to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable; and
 
(ix)      to construe and interpret the terms of the Plan and Options granted
pursuant to the Plan.
 
(c)   Effect of Administrator’s Decision.  All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Optionees.
 
5.   Eligibility and Limitations.
 
(a)   Nonstatutory Stock Options and Stock Purchase Rights may be granted to
Service Providers.  Incentive Stock Options may be granted only to Employees.
 
(b)   Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options.  For purposes of this Section 5(b),
Incentive Stock Options shall be taken into account in the order in which they
were granted.  The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.
 
Halo Group, inc.
2007 Stock Plan
 Page 5

--------------------------------------------------------------------------------

 
 
(c)   If Shares acquired upon exercise of an Incentive Stock Option are disposed
of by a Participant prior to the expiration of either two (2) years from the
date of grant of such Option or one (1) year from the transfer of Shares to the
Participant pursuant to the exercise of such Option, or in any other
disqualifying disposition within the meaning of Section 422 of the Code, such
Participant shall notify the Company in writing of the date and terms of such
disposition.  A disqualifying disposition by a Participant shall not affect the
status of any other Option granted under the Plan as an Incentive Stock Option
within the meaning of Section 422 of the Code.
 
6.   At-Will Employment.  Neither the Plan nor any Option or Stock Purchase
Right shall confer upon any Optionee any right with respect to continuing the
Optionee’s relationship as a Service Provider with the Company, nor shall it
interfere in any way with his or her right or the Company’s right to terminate
such relationship at any time, with or without cause, and with or without
notice.
 
7.   Term of Plan.  Subject to stockholder approval in accordance with Section
19, the Plan shall become effective upon its adoption by the Board.  Unless
sooner terminated under Section 15, it shall continue in effect for a term of
ten (10) years from the later of (i) the effective date of the Plan or (ii) the
date of the most recent Board approval of an increase in the number of Shares
reserved for issuance under the Plan.
 
8.   Term of Option.  The term of each Option shall be stated in the Option
Agreement; provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof.  In the case of an Incentive Stock Option
granted to an Optionee who, at the time the Option is granted, is a Ten Percent
Stockholder, the term of the Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Option
Agreement.  Notwithstanding anything to the contrary contained herein, to the
extent a Nonstatutory Stock Option issued under the Plan is subject to Section
409A of the Code, the terms and conditions set forth in the Option Agreement for
such Option shall comply with the applicable requirements of Section 409A of the
Code and the regulations or other guidance issued thereunder.
 
9.   Option Exercise Price and Consideration.
 
(a)   Exercise Price.  The per share exercise price for the Shares to be issued
upon exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:
 
(i)   In the case of an Incentive Stock Option
 
(1)   granted to an Employee who, at the time of grant of such Option, is a Ten
Percent Stockholder, the exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.
 
Halo Group, inc.
2007 Stock Plan
 Page 6

--------------------------------------------------------------------------------

 
 
(2)   granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
 
(ii)   Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.
 
(b)   Forms of Consideration.  The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant).  Such consideration may consist of,
without limitation, (i) cash, (ii) check, (iii) subject to the approval of the
Administrator, a full-recourse promissory note secured by the purchased Shares,
the terms of which shall be determined by the Administrator in its sole
discretion, (iv) other Shares, provided Shares that were acquired directly from
the Company (x) have been owned by the Optionee for more than six months on the
date of surrender, and (y) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option
shall be exercised, (v) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan, or (vi)
any combination of the foregoing methods of payment.  In making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.
 
10.   Exercise of Option.
 
(a)   Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder shall be exercisable according to the terms hereof at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement.  An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available for sale under the Option, by the number of Shares
as to which the Option is exercised.
 
Halo Group, inc.
2007 Stock Plan
 Page 7

--------------------------------------------------------------------------------

 
(b)   Termination of Relationship as a Service Provider.  If an Optionee ceases
to be a Service Provider for any reason other than as a result of the Optionee’s
Disability or death, such Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of the Option as set forth in the Option Agreement).  In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for three (3) months following the Optionee’s termination.  If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan.  If, after termination, the Optionee does not exercise his or her
Option within the time specified by the Administrator, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(c)   Disability of Optionee.  If an Optionee ceases to be a Service Provider as
a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement).  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination.  If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan.  If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.
 
(d)   Death of Optionee.  If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement to the extent that the Option is vested on the date of death (but in
no event later than the expiration of the term of such Option as set forth in
the Option Agreement), by the Optionee’s designated beneficiary, provided such
beneficiary has been designated prior to Optionee’s death in a form acceptable
to the Administrator.  If no such beneficiary has been designated by the
Optionee, then such Option may be exercised by the personal representative of
the Optionee’s estate or by the person(s) to whom the Option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution.  In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination.  If, at the time of death, the Optionee is not vested as to his or
her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan.  If the Option is not so exercised within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
 
(e)   Leaves of Absence.
 
(i)   Unless the Administrator provides otherwise or to the extent required by
law, vesting of Options granted hereunder shall be suspended during any unpaid
leave of absence.
 
(ii)   A Service Provider shall not cease to be an Employee in the case of (A)
any leave of absence approved by the Company or (B) transfers between locations
of the Company or between the Company, its Parent, any Subsidiary, or any
successor.
 
Halo Group, inc.
2007 Stock Plan
 Page 8

--------------------------------------------------------------------------------

 
 
(iii)   For purposes of Incentive Stock Options, if the period of leave exceeds
three (3) months and the Employee’s right to reemployment is not guaranteed by
statute or contract, then the Employee’s employment with the Company is deemed
to terminate on the first day immediately following such three-month period.  If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the date such Employee’s
employment with the Company is deemed to terminate in accordance with the
immediately preceding sentence, any Incentive Stock Option held by the Optionee
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option.
 
11.   Stock Purchase Rights.
 
(a)   Rights to Purchase.  Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan.  After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically of the terms, conditions and restrictions related to
the offer, including the number of Shares that such person shall be entitled to
purchase, the price to be paid, and the time within which such person must
accept such offer.  The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.
 
(b)   Repurchase Option.  Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable within ninety (90) days of the voluntary or involuntary termination
of the purchaser’s service with the Company for any reason (including death or
disability).  The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company.  The repurchase option shall lapse at such rate as the
Administrator may determine.
 
(c)   Other Provisions.  The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.
 
(d)   Rights as a Stockholder.  Once the Stock Purchase Right is exercised, the
purchaser shall have rights equivalent to those of a stockholder and shall be a
stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company.  No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.
 
12.   Transferability of Options and Stock Purchase Rights.  Unless determined
otherwise by the Administrator, Options and Stock Purchase Rights may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or the laws of descent and distribution, and may be exercised
during the lifetime of the Optionee, only by the Optionee.
 
Halo Group, inc.
2007 Stock Plan
 Page 9

--------------------------------------------------------------------------------

 
 
13.   Adjustments; Dissolution or Liquidation; Merger or Change in Control.
 
(a)   Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Option
or Stock Purchase Right.
 
(b)   Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction.  To the
extent it has not been previously exercised, an Option or Stock Purchase Right
will terminate immediately prior to the consummation of such proposed action.
 
(c)   Merger or Change in Control.  Subject to the applicable requirements of
Section 409A of the Code and the regulations or other guidance issued
thereunder, in the event of a merger of the Company with or into another
corporation, or a Change in Control, each outstanding Option and Stock Purchase
Right shall be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  In the
event that the successor corporation in a merger or Change in Control refuses to
assume or substitute for the Option or Stock Purchase Right, then the Optionee
shall fully vest in and have the right to exercise the Option or Stock Purchase
Right as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable, subject to the applicable requirements of
Section 409A of the Code and the regulations or other guidance issued
thereunder.  If an Option or Stock Purchase Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
Change in Control, the Administrator shall notify the Optionee in writing or
electronically that the Option or Stock Purchase Right shall be fully
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option or Stock Purchase Right shall terminate upon expiration of such
period.  For the purposes of this paragraph, the Option or Stock Purchase Right
shall be considered assumed if, following the merger or Change in Control, the
option or right confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option or Stock Purchase Right immediately prior
to the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
Stock Purchase Right, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of common stock in the merger or Change in Control.
 
Halo Group, inc.
2007 Stock Plan
 Page 10

--------------------------------------------------------------------------------

 
 
14.   Time of Granting Options and Stock Purchase Rights.  The date of grant of
an Option or Stock Purchase Right shall, for all purposes, be the date on which
the Administrator makes the determination granting such Option or Stock Purchase
Right, or such later date as is determined by the Administrator.  Notice of the
determination shall be given to each Service Provider to whom an Option or Stock
Purchase Right is so granted within a reasonable time after the date of such
grant.
 
15.   Amendment and Termination of the Plan.
 
(a)   Amendment and Termination.  The Board may at any time amend, alter,
suspend or terminate the Plan.
 
(b)   Stockholder Approval.  The Board shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
 
(c)   Effect of Amendment or Termination.  No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the
Company.  Termination of the Plan shall not affect the Administrator’s ability
to exercise the powers granted to it hereunder with respect to Options granted
under the Plan prior to the date of such termination.
 
16.   Conditions Upon Issuance of Shares.
 
(a)   Legal Compliance.  Shares shall not be issued pursuant to the exercise of
an Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
 
(b)   Investment Representations.  As a condition to the exercise of an Option
or Stock Purchase Right, the Administrator may require the person exercising
such Option to represent and warrant at the time of any such exercise that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.
 
17.   Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
18.   Reservation of Shares.  The Company, during the term of this Plan, shall
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
19.   Stockholder Approval.  The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.
 
Halo Group, inc.
2007 Stock Plan
 Page 11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
the 1st day of March by its President and Secretary pursuant to prior action
taken by the Board.


HALO GROUP INC.




By:       _______________________________________
    Name:    BRANDON C. THOMPSON
               Title:   President


Attest:




____________________________________
T. CRAIG FRIESLAND, Secretary
 
Halo Group, inc.
2007 Stock Plan
 Page 12
 

 

--------------------------------------------------------------------------------